EX-10.57.10 FHLMC Loan No. 504119192 Village Oaks at Chandler MULTIFAMILY NOTE MULTISTATE – FIXED RATE (REVISION DATE2-15-2008) US $6,350,000.00 Effective Date:As of April 25, FOR VALUE RECEIVED, the undersigned (together with such party's or parties' successors and assigns, "Borrower") jointly and severally (if more than one) promises to pay to the order of CAPMARK BANK, a Utah industrial bank, the principal sum of Six Million Three Hundred Fifty Thousand and 00/100 Dollars (US$6,350,000.00), with interest on the unpaid principal balance, as hereinafter provided. 1.Defined Terms. (a)As used in this Note: "Base Recourse" meansa portion of the Indebtedness equal to zero percent (0%) of the original principal balance of this Note. "Business Day" means any day other than a Saturday, a Sunday or any other day on which Lender or the national banking associations are not open for business. "Default Rate" means an annual interest rate equal to four (4) percentage points above the Fixed Interest Rate.However, at no time will the Default Rate exceed the Maximum Interest Rate. "Fixed Interest Rate" means the annual interest rate of six and twenty-one hundredths percent (6.21%). "Installment Due Date" means, for any monthly installment of interest only or principal and interest, the date on which such monthly installment is due and payable pursuant to Section 3 of this Note. The "First Installment Due Date" under this Note is June 1, 2008. "Lender" means the holder from time to time of this Note. "Loan" means the loan evidenced by this Note. "Maturity Date" meansthe earlier of(i) May 1, 2018(the "Scheduled Maturity Date"),and (ii) the date on which the unpaid principal balance of this Note becomes due and payable by acceleration or otherwise pursuant to the Loan Documents or the exercise by Lender of any right or remedy under any Loan Document. "Maximum Interest Rate" means the rate of interest that results in the maximum amount of interest allowed by applicable law. "Prepayment Premium Period" means the period during which, if a prepayment of principal occurs, a prepayment premium will be payable by Borrower to Lender.The Prepayment Premium Period is the period from and including the date of this Note until but not including the first day of the Window Period. PAGE 1 "Security Instrument" means the multifamily mortgage, deed to secure debt or deed of trust effective as of the effective date of this Note, from Borrower to or for the benefit of Lender and securing this Note. "Treasury Security" means the 3.50% U.S. Treasury Security due February 15, 2018. "Window Period" means the three (3) consecutive calendar month period prior to the Scheduled Maturity Date. "Yield Maintenance Period" means the period from and including the date of this Note until but not including November 1, 2017. 2.Other capitalized terms used but not defined in this Note shall have the meanings given to such terms in the Security Instrument. 3.Address for Payment.All payments due under this Note shall be payable at c/o Capmark Finance Inc., 116 Welsh Road, Horsham, Pennsylvania19044, Attn:Servicing - Account Manager, or such other place as may be designated by Notice to Borrower from or on behalf of Lender. 4.Payments. (a)Interest will accrue on the outstanding principal balance of this Note at the Fixed Interest Rate, subject to the provisions of Section 8 of this Note. (b)Interest under this Note shall be computed, payable and allocated on the basis of an actual/360 interest calculation schedule (interest is payable for the actual number of days in each month, and each month's interest is calculated by multiplying the unpaid principal amount of this Note as of the first day of the month for which interest is being calculated by the Fixed Interest Rate, dividing the product by 360, and multiplying the quotient by the number of days in the month for which interest is being calculated).The portion of the monthly installment of principal and interest under this Note attributable to principal and the portion attributable to interest will vary based upon the number of days in the month for which such installment is paid. Each monthly payment of principal and interest will first be applied to pay in full interest due, and the balance of the monthly installment payment paid by Borrower will be credited to principal. 5.Unless disbursement of principal is made by Lender to Borrower on the first day of a calendar month, interest for the period beginning on the date of disbursement and ending on and including the last day of such calendar month shall be payable by Borrower simultaneously with the execution of this Note.If disbursement of principal is made by Lender to Borrower on the first day of a calendar month, then no payment will be due from Borrower at the time of the execution of this Note.The Installment Due Date for the first monthly installment payment under Section 3(d) of interest only or principal and interest, as applicable, will be the First Installment Due Date set forth in Section 1(a) of this Note.Except as provided in this Section 3(c) and in Section 10, accrued interest will be payable in arrears. (d) (i)Beginning on the First Installment Due Date, and continuing until and including the monthly installment due on May 1, 2011, accrued interest only shall be payable by Borrower in consecutive monthly installments due and payable on the first day of each calendar month. The amount of each monthly installment of interest only payable pursuant to this Subsection 3(d)(i) on an Installment Due Date shall vary, and shall equal PAGE
